The allegations of this bill in equity in substance are as follows: The plaintiffs are owners of property, or reside, in the Mattapan district of Boston; the defendant has a license to conduct dances on premises in the immediate vicinity called Town & Country Club; on at least one night each week dances, with an admission charge and attended by about 450 youths, are conducted at the club; when dances are conducted there is a substantial increase of traffic in the streets near by and cars are parked by patrons in such a manner as to obstruct access to the plaintiffs’ houses; numerous patrons congregate in the streets before, during and after the dances, making “loud and raucous noises and shout[ing]obscenities”; during the dances noise, shouting and loud music emanate from the club, which disturb the plaintiffs and interfere with their sleep; patrons upon leaving the club have engaged in brawling and fisticuffs; and empty beer cans and liquor bottles are thrown by them onto the plaintiffs’ premises. The bill seeks injunctive relief and damages. A master to whom the case was referred made a report, and, pursuant to an order of recommittal, made a *784supplementary report. From a final decree dismissing the bill, the plaintiffs appealed. A recital of the master’s findings would serve no useful purpose. His subsidiary findings establish that the principal allegations of the plaintiffs’ bill have not been sustained; he concluded that there was “no injury of a sufficient degree to warrant the awarding of damages . . . or the issuance of an injunction.” Since these findings are not mutually inconsistent or plainly wrong they are conclusive. Lawrence v. Selectmen of Egremont, 350 Mass. 354, 357. The principles governing eases of this sort have been fully set forth in Stevens v. Rockport Granite Co. 216 Mass. 486. The decree dismissing the bill was right.
Norman I. Jacobs & Roger J. Donahue, for the plaintiffs, submitted a brief.
No argument or brief for the defendant.

Decree affirmed with costs of appeal.